Title: To Thomas Jefferson from William Short, 8 May 1787
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris May 8. 1787

My last was of the 24th. and 25th. of April. Yours was from Nice the 12th. Agreeably to your calculation at that time I may now daily expect to hear of your return on this side of the Alps, and I imagine you will certainly be at Aix as soon as this letter. It is the last I shall write you Sir, to that place, unless I find that you will be longer there than I had supposed.
Crevecoeur has gone for Havre, to sail from thence the 10th. He took with him the medals of Genl. Gates. He went from hence in high spirits with respect to the American commerce in consequence of the late revolution in the ministry. The Archbishop of Thoulouse as Chief of the council of finance is considered at present as prime minister. M. de Villedeuil late Intendant of Rouen, Comptroller general, succeeding to M. de Fourqueux after his very short administration. I think there is no doubt that M. de Calonne’s letter  will be immediately registered in council. Notwithstanding the enormous deficit at present existing in the finances of this government, France has certainly gained much by the embarassment. The King has become acquainted with the real situation of his affairs, has determined on efficient oeconomies, and acquired a ministry that already possesses the confidence of all the nation, and will very soon, I doubt not, that of all the world. I cannot think the prospects of France were ever more flattering than at this moment. She will certainly be well indemnified for the immense debt—1. by the provincial assemblies, 2. by ameliorations in several departments and 3dly. by learning the necessity of oeconomy and good administration even in times of peace. The Parisians seem in the highest state of exultation at this moment and so general is the satisfaction on the coming into the ministry of the Archbishop that I have heard not one calembour on the occasion. The assembly is proceeding slowly but surely in its views. The late change has occasioned a kind of stand, but they will go on rapidly in future because the Ministry and Assembly will co-operate.
Colo. Smith has been here nine or ten days; he sets off to-morrow without fail for Bourdeaux on his way to Madrid and Lisbon. His business is at the latter place. He was appointed by Congress the first moment of their meeting to go and thank the Queen of Portugal for her civility in desiring her fleet last year to protect the American vessels against the Barbary cruisers. He desires much to see you and desires me to beg you will write to him poste restante at Bordeaux, and tell him where he can join you the nearest in his route. He will be at Bordeaux in a week from this time and will stay there two days; he would willingly make a detour to have an interview with you. Should he not see you he begs you to write to him at Madrid to the care of Mr. Carmichael.
Miss Jefferson has been indisposed but has recovered. I send you a letter from her which will probably mention it. The other letters which are here will be taken by Colo. Smith, who will leave them at Bourdeaux with his banker whose address I shall send you before you arrive there. I wait with great anxiety sir to hear from you and I hope you will be persuaded of the pleasure that your return in good health will give to your sincerest friend & servant,

W Short

